DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statements filed on December 30, 2019, and May 29, 2020, are acknowledged by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because they are incomplete.  37 CFR 1.84(h)(3) reads as follows:
(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.
MPEP 608.06 IX indicates the graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate, subject to approval by the Office. Also, suitable legends may be used, or may be required, in proper cases. The American National Standards Institute (ANSI) (www.ansi.org ) and the International Organization for Standardization (ISO) (www.iso.org ) are organizations whose numerous publications include some that pertain to graphical symbols,; the symbols therein are considered to be generally acceptable in patent drawings. Although ANSI and ISO documents and other published sources may be used as guides during the selection of graphic symbols for patent drawings, the Office will not "approve" any published collection of symbols as a group because their use and clarity must be decided on a case-by-case basis. Overly specific symbols should be avoided. Symbols with unclear meanings should be labeled for clarification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”).
Regarding claim 1, Masias discloses a pressure regulator (20, 30), comprising: a pressure-balanced plug (28); a pneumatic actuator (30) coupled with the pressure-balanced plug (28); a pilot unit (40) disposed on the pneumatic actuator (30); and conduit (53) coupling the pilot unit (40) with the pneumatic actuator (30).

    PNG
    media_image1.png
    495
    561
    media_image1.png
    Greyscale

MASIAS – ANNOTATED FIGURE 1
Regarding claim 2, Masias discloses the pressure-balanced plug (28) comprises a first member (ann. fig. 1) and a second member (ann. fig. 1) that are separable from one another.
Regarding claim 3, Masias discloses the pressure-balanced plug (28) comprises an outer circumferential seal (ann. fig. 1).
Regarding claim 4, Masias discloses a cage (ann. fig. 1) with a peripheral wall (ann. fig. 1) forming a hollow cylinder, wherein the pressure-balanced plug (28) is disposed inside of the hollow cylinder and forms a circumferential seal therewith.
Regarding claim 6, Masias discloses the pilot unit comprises: a fixed differential pressure pilot valve (80, orifice is fixed because of fixed sized orifice 98); and a variable differential pressure pilot valve (40, orifice is variable because of needle valves 55).
Regarding claim 8, Masias discloses the pneumatic actuator (30) comprises a diaphragm (36) creating a pair of separate, airtight chambers (upper chamber 38 and lower chamber 39), and wherein the conduit (53) couples the pilot (40) unit to each of the separate, airtight chambers.
Regarding claim 9, Masias discloses a diaphragm (36) disposed in the pneumatic actuator (30); and a valve stem (ann. fig. 1) coupled on one end to the diaphragm (36) and on the other end to the pressure- balanced plug (28).
Regarding claim 10, Masias discloses an apparatus (10), comprising: a valve body (24, 26) with flanged ends; a trim assembly disposed in the valve body (22), the trim assembly comprising a cage (ann. fig. 1), a plug (28) disposed in the cage, and a seat (ann. fig. 1) disposed at one end of the cage, the plug (28) having openings (ann. fig. 1) to allow fluid to flow through the plug; a valve stem (ann. fig. 1) coupled with the plug; an actuator (30) coupled with valve stem, the actuator (30) comprising a diaphragm (36) and a spring (ann. fig. 1); and pilot valves (40, 80) plumbed to the actuator (30), the pilot valves comprising a first pilot valve (40) and a second pilot valve (80), one each with a fixed differential 
Regarding claim 13, Masias discloses an actuator housing (32) that is removably coupled (connected with bolts as illustrated in ann. fig. 1) to the valve body (22), the actuator housing (32) comprising a pair of members (ann. fig. 1) that mate with each other along a peripheral edge and form an internal chamber (38, 39), wherein the diaphragm (36)  and spring (ann. fig. 1) are disposed in the internal chamber (38, 39).
Regarding claim 14, Masias discloses the diaphragm (36) creates an upper chamber (38) and a lower chamber (39) in the actuator (30), and wherein the variable differential pilot valve (40) is plumbed to both the upper chamber (38) and the lower chamber (39).
Regarding claim 15, Masias discloses the pilot valves (40, 60, 80) are plumbed to one another in series with the variable differential pilot valve (40) immediately upstream of the actuator (30).
Regarding claim 16, Masias discloses the plug (28) has a bifurcated design.
Regarding claim 17, Masias discloses a system (10), comprising: a flow control comprising a pressure-balanced valve (80); an actuator (30) having a housing (32) and a diaphragm (36) disposed inside of the housing (32) and coupled with the pressure-balanced valve (80), the diaphragm (36) creating two separate, airtight chambers (38, 39) in the housing (32), one on each side of the diaphragm (36); a control system, the control system comprising a fixed differential pilot valve (80, orifice is fixed because of fixed sized orifice 98) and a variable differential pilot valve (40, orifice is variable because of needle valves 55).and conduit (93 and 53) coupling the variable differential pressure pilot valve (40) to both chambers in the housing (32).
Regarding claim 19,
Regarding claim 20, Masias discloses the control system removeably mounts to the housing (the housing 32 is connected to the flow control pilot valves by conduits, and the housing 32 is connected to the valve body 22 by bolts, as illustrated in ann. fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Diaz et al. (US PG PUB 2014/0090725).
Regarding claim 5, Masias discloses the pilot unit (40) comprises: a manifold with an internal flow network; and a pair of pilot valves disposed on the manifold and in flow connection with one another via the internal flow network.
Masias substantially discloses the invention as claimed, except a manifold with an internal flow network and a pair of pilot valves disposed on the manifold.
Diaz teaches a manifold with an internal flow network (10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create flow between the housing 14 and the pilot valves 52 and 54); and a pair of pilot valves (52, 54) disposed on the manifold (fig. 2) and in flow connection with one another via the internal flow network.

    PNG
    media_image2.png
    429
    381
    media_image2.png
    Greyscale

DIAZ – FIGURE 3
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by Masias, by using 

Regarding claim 11, Masias substantially discloses the invention as claimed, except a manifold with an internal flow network and a pair of pilot valves disposed on the manifold.
Diaz teaches a manifold with an internal flow network (10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create flow between the housing 14 and the pilot valves 52 and 54), wherein the pilot valves (52, 54) reside on the manifold and are in flow connection with one another via the internal flow network.
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by Masias, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.

Regarding claim 12,  Masias substantially discloses the invention as claimed, except a manifold comprising a first ported block and a second ported block coupled with one another, the first ported block and the second ported block forming an internal flow network; and a fixed orifice device disposed in the second ported block, wherein the pilot valve are disposed on the first ported block and are in flow connection with one another and with the fixed orifice via the internal flow network. 
Diaz teaches a manifold (10) comprising a first ported block (52) and a second ported block (54) coupled with one another, the first ported block and the second ported block forming an internal flow network (manifold 10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create 
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by Masias, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Folk (US 8,550,101), Parks (US 2,637,946), Cheron et al. (US 9,176,505), and Mooney (US 6,354,319) disclose pilot actuated fluid pressure regulating apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAPHNE M BARRY/Primary Examiner, Art Unit 3753